Citation Nr: 1412251	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-25 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for skin cancer, including basal cell sarcoma of the left forehead and right nasal tip, claimed as being due to sunburn. 

2.  Entitlement to an increased disability right for traumatic arthritis, right hand, currently 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in May 2013.  A transcript of the hearing has been associated with the claims file.  

At his Board hearing, the Veteran submitted additional evidence in support of his appeal with a waiver of initial RO jurisdiction.  In June 2013, he then submitted further evidence without a waiver of initial RO jurisdiction.  Both submissions are only relevant to the claim of service connection for skin cancer.  Because that claim is being granted, no further waiver is necessary.  38 C.F.R. § 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See 38 C.F.R. § 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013).


FINDINGS OF FACT

1.  The record before the Board is in relative equipoise on all material elements of the claim of service connection for skin cancer, to include the question of whether basal carcinoma of the left forehead and right nasal tip are the result of sun exposure during the Veteran's active duty service.

2.  The Veteran's traumatic arthritis, right hand, is shown to be productive of a disability picture that more nearly approximates painful motion and weakness on prolonged use. 


CONCLUSIONS OF LAW

1.  The Veteran's skin cancer, manifested by basal carcinoma of the left forehead and right nasal tip, is the result of injury during service.  38 U.S.C.A. §§ 101, 1110; 38 C.F.R. §§ 3.303, 3.304.   

2.  The criteria for the assignment of a 10 percent disability rating, but not more, for traumatic arthritis, right hand, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Code 5010 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the disposition as to the claim of service connection is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on that claim has been accomplished.  

With regard to the claim for an increased rating, a letter in January 2011 provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  In light of the January 2011 letter, which was sent prior to the August 2011 rating decision on appeal, no further development is required with respect to the duty to notify.  38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d). VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Here, VA has met the duty to assist the Veteran in the development of these claims.  At his Board hearing, the Veteran testified that he has been treated at the VA hospital in Wilmington.  Board Hr'g Tr. 4.  The VA treatment records he identified have been associated with the claims file. He made clear that he has had no treatment outside VA.  Board Hr'g Tr. 4.  The Veteran's service treatment records have also been obtained and appear to be complete.

Also, he was afforded a VA examination in July 2011 to evaluate the severity of his right hand disability.  The Board finds that this VA examination is adequate to decide the case because it was based upon consideration of the Veteran's pertinent medical history, including his lay assertions, and because it describes the right hand disability picture with necessary detail and in terms consistent with the rating schedule.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012); Stefl v. Nicholson, 21 Vet. App. 123, 123 (2007).  Because the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since that examination, the Board finds no reason at this time to remand for further examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Finally, during the hearing, the undersigned fully explained the unresolved issues in this appeal, including the requirements for establishing a higher disability rating. See Board Hr'g Tr. 2. Also, the undersigned attempted to identify the location of all treatment records concerning the severity of the right hand condition.  Id. at 4-5.  The Board concludes that all hearing officer duties described in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), are met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time. 


II.  Analysis

A.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Here, the evidence makes it at least as likely as not that the Veteran has skin cancer due to sun exposure during service.  First, private medical records from September 2010 show diagnosis and treatment for basal carcinoma of the left forehead.  Nearly one year later, in August 2011, the Veteran was diagnosed and treated for basal cell carcinoma of the right nasal tip.  Second, the Veteran maintains that he had severe sunburn during service, and his assertions are confirmed by the service treatment records (STRs), which show treatment in May 1969 on an emergency basis for sunburn, severe, first and second degree burns, both forearms from gate guard duty; he was given medication and recommended for indoor work.  Finally, in June 2013, a treating specialist reviewed the Veteran's history and offered his opinion that "within a reasonable degree of medical certainty that the development of the basal cell carcinomas that required surgical resection are related to the history of severe sun exposure while working in the military."  

In light of this evidentiary record, all material elements for establishing service connection are satisfied.  Accordingly, the claim is granted.  

B.  Increased Disability Rating

The Veteran also seeks a compensable rating for traumatic arthritis, right hand.  He filed the instant claim in December 2010.  

Generally, disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (2011); 38 C.F.R. § 4.1 (2011).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2011).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  An effective date may be assigned up to one year preceding the date of claim if the contemporaneous evidence shows that an increase in disability occurred during that time period.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in disability is shown to have occurred prior to that one-year period, an earlier effective date is not assignable one year prior to the date of claim.  Id. 

(1) Rating Schedule

The Veteran's traumatic arthritis of the right hand is currently assigned a noncompensable (zero percent) rating under Diagnostic Code (DC) 5010-5223.  This hyphenated code reflects that the disability rating is assigned on the basis of residual conditions resulting from the traumatic arthritis.  See 38 C.F.R. § 4.27.  

As directed by DC 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as arthritis, degenerative.  In turn, arthritis, degenerative, is rated under DC 5003, which sets forth the following rating schedule:

5003 Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.


For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45(f).  

Disability ratings under DC 5223, regarding favorable ankylosis of two digits of one hand, are assigned under the following rating schedule:

5223 Two digits of one hand, favorable ankylosis of: 
Major
Thumb and any finger
30
Index and long; index and ring; or index and little fingers
20
Long and ring; long and little; or ring and little fingers
10

Also potentially applicable are DCs 5228 to 5230 regarding limitation of motion of individual digits.  Disability ratings under these codes are assigned under the following rating schedule:

5228 Thumb, limitation of motion:
Major
With a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers
20
With a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers
10
With a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers
0
5229 Index or long finger, limitation of motion:

With a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees
10
With a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees
0
5230 Ring or little finger, limitation of motion:

Any limitation of motion
0

More generally, when evaluating ankylosis or limitation of motion of single or multiple digits of the hand, for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position. For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand (1).  

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id. at (2).  

When evaluating ankylosis of the index, long, ring, and little fingers, if both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.  If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  Id. at (3).  

When evaluating ankylosis of the thumb, if both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at metacarpophalangeal joint or through proximal phalanx.  If both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  Id. at (4).  

If there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations are to be combined.  Id. at (5).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

(2) Application of the Rating Schedule

The Veteran is right-handed.  Accordingly, his service-connected right hand will be considered the dominant or "major" hand.  See 38 C.F.R. § 4.69.  

The evidence before the Board demonstrates a disability level more nearly approximating a 10 percent level consistent with painful motion, swelling, and other factors affecting his range of motion and functional capacity.   Otherwise, a compensable limitation of motion is not shown in any particular digit of the right hand.  

Specifically, the Veteran went to a VA emergency room in fourth week of August 2010, which was several months before he filed his instant claim.  At that time, he complained of worse pain over the past 2-3 days, particularly bothersome that night at work.  Physical examination showed full range of motion except for the right thumb, which had incomplete abduction and opposition; but, Allen's test was intact, and there was no obvious deformity.  The assessment was rule out Dequervain's tendonitis; he was given Motrin.  

Similarly, during a July 2011 VA examination, it was found that he had no nerve damage, but had limited use of right thumb involving episodic pain 2 to 6 out of 10, which was increased with use.  Physical examination revealed no hand muscle atrophy and no perception abnormality.  He had normal strength 5/5; normal capacity for pushing, pulling, twisting, picking up small objects; normal probing and writing; normal thumb opposition (thumb tip-finger tips); and normal finger opposition (finger tip-medican transverse palmar fold).  All fingers had extension to 0 degrees with no additional limitation of motion or functional loss due to any weakened movement, excessive fatigability, incoordination or painful motion upon repetitive use.  He was found to be able to use his hand for fine motor activities, and there was no occupational impairment.  

At his May 2013 Board hearing, the Veteran credibly and competently testified that he was working as a housekeeper at a hospital, and his hand would "really swell[] up sometimes," especially the top part of his hand, with prolonged use.  This made it "sometimes [] really hard to work with it."  Board Hr'g Tr. 5.  He could not type and, although he could make a fist, it was very weak.  Board Hr'g Tr. 3-4.  

This evidentiary record demonstrates no ankylosis, whether favorable or unfavorable.  And, the July 2011 VA examination demonstrates that there is not (a) a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, or (b) a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  To the contrary, the Veteran had no limitation of motion, including after repetition.  He testified at his Board hearing to swelling and being able to make only a "very weak" fist, which is reflective of painful motion and weakness, as contemplated by 38 C.F.R. § 4.45(a), (c).  

Because this arthritic disability consists of multiple involvement of the interphalangeal, metacarpal and carpal joints of the right hand, it is considered a group of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45(f).  Because there is no actual or compensable limitation of motion, a single rating of 10 percent must be assigned for the painful motion in the hand.  See 38 C.F.R. § 4.71a, DC 5010; see also Mitchell, 25 Vet. App. at 36 (quoting the Secretary's argument that "compensation for such pain (whether arthritic or nonarthritic) is limited to 10 percent per joint when there is 'no actual or compensable limitation of motion.'").  

No other diagnostic code is potentially applicable here either separately or in the alternative.  Although the August 2010 VA emergency room visit resulting an assessment of rule out Dequervain's tendonitis, the July 2011 VA examination establishes that no such condition is present in the right hand.  Even if it were, under 38 C.F.R. § 4.71a, disabilities such as tenosynovitis, are to be rated by as arthritis, degenerative, which is the code under which the Veteran's disability is currently rated.  

With regard to the effective date for the 10 percent rating being assigned, the exact onset of the Veteran's current level of disability cannot be determined with any certainty based upon the evidence in this case.  The earliest that it can be factually ascertained that he met the criteria for a 10 percent rating is the date he went to the VA emergency room in the fourth week of August 2010, where he complained of worse pain over the past 2-3 days.  This date is during the one-year look-back period prior to when the Veteran filed his claim in December 2010.  Although it is not clear that an increase in disability occurred at that time, by resolving reasonable doubt in the Veteran's favor, the 10 percent rating will be assigned as of the date of that emergency treatment.   Otherwise, although this VA emergency room record notes complaints of pain for the past 2-3 days, those complaints are too vague to otherwise ascertain a specific date for onset.  See Gaston, 605 F.3d at 984.

In conclusion, the Board finds that the Veteran's disability picture is more consistent with a 10 percent rating when considering the functional limitations due to the DeLuca factors.  See Mitchell, 25 Vet. App. 32.   Accordingly, an increased rating of 10 percent is warranted beginning from August 2010.  "Staged ratings" are not warranted because the schedular criteria for this higher rating were met during the entire period beginning from August 2010.  See Hart, 21 Vet. App. at 505.  In reaching the conclusions above, the Board has resolved all reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

(c) Extraschedular Consideration

The Board's findings above are based on the schedular schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111.

Here, neither the first nor second Thun element is satisfied.  The Veteran's right hand disability is manifested by signs and symptoms such as pain and swelling, which impairs his ability to use his hand in daily life, including typing and making a fist.  See Board Hr'g Tr. 3-5.  These signs and symptoms, and their resulting impairment, however, are reasonably contemplated by the rating schedule because the schedule for rating arthritis disabilities provides disability ratings on the basis of painful motion, weakness, and other such factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5003; Mitchell, 25 Vet. App. at 37.  In other words, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss consistent with the Veteran's disability picture.  Therefore, the schedular rating criteria reasonably describes the Veteran's disability picture, which is manifested by functional impairments.  There is nothing exceptional or unusual about the Veteran's right hand disability.  Thun, 22 Vet. App. at 115. 

Moreover, although the Veteran presented to the emergency room in August 2010, he does not contend, and the evidence of record does not suggest, that his right hand disability has resulted in any hospitalizations.  Likewise, he specifically testified at his Board hearing that he missed work "once in a while but not too often" and "not a lot," "maybe once or twice a year," due to this disability.  Board Hr'g Tr. 5-6.  This lost working time is compensated by the disability rating being assigned under the rating schedule, and it is not consistent with a marked interference with employment.  See 38 C.F.R. § 4.1.  The Board finds, therefore, that the Veteran's right hand disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Service connection for skin cancer, manifested by basal carcinoma of the left forehead and right nasal tip, is granted. 

A 10 percent disability rating, but not higher, for traumatic arthritis, right hand, is granted, subject to the regulations governing the payment of VA monetary benefits.




______________________________________________
James D. Ridgway
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


